DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15, 20-23, 28, 33-35 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (US 2010/0035578 A1-hereinafter Ahmed.)
Regarding claim 1, Ahmed discloses a method performed by a Packet data network GateWay (PGW) for handling a user equipment's (UE's) access to an Evolved receiver (figures 2-5, PDN gateway which has a component that receives messages, this component corresponds to the recited “receiver” and another component of the PDN gateway that transmits messages, the other component corresponds to the recited “transmitter”), the method comprising: 
during a request for connecting the UE to access the EPC service via the non-3GPP access network, the PGW employing the receiver to receive a Create Session Request message transmitted by an access gateway in communication with the UE via the non-3GPP access network, wherein the Create Session Request message that was transmitted by the access gateway comprises identity information that identifies an Authentication Authorization Accounting (AAA) node (at least figures 2 & 4,[0065] [0089]-[0096], i.e.: session establishment request is received from trusted non-3GPP access, the request contains at least the PDN identity/APN, which identifies AAA proxy); and 
after receiving the Create Session Request message transmitted by the access gateway, the PGW employing a transmitter to transmit to the indicated AAA node an authorization request message for the UE, wherein the authorization request message is a request for authorization of the UE to access the EPC service via the non-3GPP access network (at least figure 4, [0094]-[0097], PDN gateway sends identity of the PDN gateway/APN to the AAA server via the AAA proxy to authorize the UE to access the EPC.)

(at least figure 4, [0097], PDN gateway identity is included in the request.)

Regarding claim 3, Ahmed discloses the method of claim 1. Ahmed also discloses the request for connecting the UE is an initial access of the UE to the non-3GPP access network, or a handover of the UE from a 3GPP network to the non-3GPP access network (at least figure 4, [0087]-[0095], initial access or handover.)

Regarding claim 4, Ahmed discloses the method of claim 1. Ahmed also discloses the identified AAA node is a home AAA server when the UE is roaming (at least figure 4, AAA proxy.)

Regarding claim 5, Ahmed discloses the method of claim 1. Ahmed also discloses the Create Session Request message further comprises an Access Point Name (APN) (at least [0094], APN is included in the control session establishment.)

Regarding claim 6, Ahmed discloses the method of claim 1. Ahmed also discloses the identity information is a Diameter identity of the AAA node (at least [0089]-[0096], PDN GW identity/APN.)

(at least figure 4, [0089]-[0097], PDN GW identity/APN.)

Regarding claim 10, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA node is an AAA proxy, and wherein the authorization request message is transmitted to the AAA node for further transmission to an AAA server (at least figure 4, authorization message is sent to HSS/AAA via AAA proxy.)

Regarding claim 11, Ahmed discloses the method of claim 1. Ahmed also discloses the identity information is received from the non-3GPP access gateway via a General packet radio services Tunneling Protocol interface or a Proxy Mobile Internet Protocol interface (at least [0084], i.e.: Proxy Mobile IP version 6 (PMIPv6).)

Regarding claim 12, Ahmed discloses the method of claim 1. Ahmed also discloses the AAA node is a visited-AAA server when the PGW is comprised in a Visited Public Land Mobile Network, and a home-AAA server when the PGW is comprised in a Home Public Land Mobile Network (at least figures 2b-2c.)

Regarding claim 13, Ahmed discloses a method performed by a non-Third Generation Partnership Project (non-3GPP) access gateway for handling a user equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-3GPP access network, wherein the non-3GPP access gateway comprises a transmitter and a (at least figure 4, a component of the trusted Non-3GPP IP Access that receives messages, this component corresponds to the recited “receiver” and another component of the trusted Non-3GPP IP Access that transmits messages, the other component corresponds to the recited “transmitter”), the method comprising: 
the access gateway employing the receiver to receive via the non-3GPP access network a message transmitted by the UE (at least figure 4, steps 1 & 2; [0087], i.e.: authentication request is received from UE); and  Page 3 of 12Application No. 15/572,981 Docket no. 3602-155OUS1
after receiving the message transmitted by the UE, the access gateway employing the transmitter to transmit to a Packet data network GateWay (PGW) a Create Session Request message comprising identity information that identifies an Authentication Authorization Accounting (AAA) node (at least figure 4, [0094]-[0096], session establishment message is sent from trusted non-3GPP access to PDN GW, the message includes at least PDN GW identity/APN which identifies AAA proxy.)

Regarding claim 14, Ahmed discloses the method of claim 13.  Ahmed also inherently discloses after receiving the message transmitted by the UE and before employing the transmitter to transmit the Create Session Request message to the PGW, the access gateway selecting an AAA node (at least [0089], APN is selected based on PDN Gateway identity), wherein 
(at least figure 4, [0094]-[0096], Session Establishment message contains at least APN.)

Regarding claim 15, Ahmed discloses the method of claim 13.  Ahmed also discloses the AAA node is an AAA server (at least figures 2b-2c), and receiving from an AAA proxy, information indicating the AAA server, wherein the AAA server is comprised in a Home Public Land Mobile Network ([0087][0092], NAI.)

Claim 20 is rejected for the same rationale as claim 11 above.
	Claim 21 is rejected for the same rationale as claim 1 above.
	Claim 22 is rejected for the same rationale as claim 2 above.
Claim 23 is rejected for the same rationale as claim 3 above.
Claim 28 is rejected for the same rationale as claim 8 above.
Claim 33 is rejected for the same rationale as claim 13 above.
Claim 34 is rejected for the same rationale as claim 14 above.
Claim 35 is rejected for the same rationale as claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and further in view of Xu et al. (US 2013/0115919 A1-hereinafter Xu.)
Regarding claim 7, Ahmed discloses the method of claim 1. Ahmed also discloses the authorization request message is transmitted to the selected AAA node (at least figure 4, [0097], authorization message is sent to AAA server.)
Ahmed does not explicitly disclose the authorization request message is transmitted to the selected AAA node via a Diameter Routing Agent.
However, Xu discloses a message is transmitted to a selected AAA node via Diameter Routing Agent (at least figures 3-8.) 
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the feature discloses by Xu into the method of Ahmed to provide another way of routing to the method.

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and in view of Bachmann et al. (US 2010/0199332 A1-hereinafter Bachmann.)
Regarding claim 45, Ahmed discloses the method of claim 13. Ahmed also discloses wherein the access gateway is an Evolved Packet Data Gateway (ePDG) (at least figures 2-5, [0067][0070], ASN GW.)
 Ahmed does not explicitly disclose the message transmitted by the UE is related to an Internet Key Exchange version 2 (IKEv2) tunnel establishment procedure. 
(at least [0092]-[0094][0149]-[0150], IKE_SA_INIT and IKE_AUTH.)  
Therefore, it would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the feature discloses by Bachmann into the method of Ahmed to ensure messages exchanged are protected.

Regarding claim 46, Ahmed and Bachmann disclose the method of claim 45. Ahmed also discloses the Create Session Request message, and the Create Session Request message further comprises an Access Point Name (APN) (at least figure 4, [0094], PDN identity/APN is included in the session establishment message.)

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2010/0035578 A1-hereinafter Ahmed.)
Regarding claim 47, Ahmed discloses a method performed by a Packet data network GateWay (PGW) for handling a user equipment's (UE's) access to an Evolved Packet Core (EPC) service via a non-third Generation Partnership Project (non-3GPP) access network, the method comprising: 
the PGW receiving a Create Session Request message that was transmitted by an access gateway, wherein the Create Session Request message comprises i) an identifier identifying a selected Authentication Authorization Accounting (AAA) server ([0070][0072][0092], NAI) and ii) an Access Point Name (APN), wherein the APN is separate from the AAA server identifier (at least figures 2C & 4, [0065][0094]-[0096], i.e.: session establishment message inherently contains at least PDN GW identity/APN which identifies AAA proxy); and 
after receiving the Create Session Request, the PGW transmitting to the identified AAA server an authorization request message for the UE (at least figure 4, [0097], authorization request is sent to AAA server via AAA proxy); and 
after employing the transmitter to transmit the authorization request message to the identified AAA server, the PGW transmitting to the access gateway a Create Session Response message (at least figure 4, [0098]-[0099], a response message is sent to trusted non-3GPP IP access.)
Ahmed does not explicitly disclose the identifier is an Authentication Authorization Accounting (AAA) server identifier.
However, Ahmed discloses a request message comprises a Network Access Identifier (NAI) (at least [0070][0072][0092].) Based on the NAI, a user’s AAA server identifier is determined/received.  Therefore, it is obvious, if not inherent that Ahmed also discloses this limitation.
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claim invention to explicitly includes the AAA server identifier into the request to enhance the routing of authentication request to the user’s authentication server in a timely manner.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/           Primary Examiner, Art Unit 2438